The petitioner, Richard Wayne West-berry, has filed in this Court an application for a writ of habeas corpus and the Court having heard argument of counsel for the petitioner and for the respondent, it is, upon consideration,
*917Ordered that the said petition for writ of habeas corpus be and the same is hereby denied.
It appearing to the Court that the sentence imposed in the case in which the petitioner was charged with “Entering Without Breaking”, Information Number 1369, was in excess of that permitted by statute, the Attorney General is requested to take appropriate action to the end that a proper sentence may be imposed in this case.